          Case 1:19-cr-00320-PGG Document 51 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

               -against-                                              ORDER

 GEORGE PAGAN                                                     19 Cr. 320 (PGG)

                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                   WHEREAS, with the defendant’s consent, his guilty plea allocution was taken

before a United States Magistrate Judge on March 19, 2020;

                   WHEREAS, a transcript of the allocution was made and thereafter was

transmitted to this Court; and

                   WHEREAS upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

Dated: New York, New York
       October 30, 2020

                                               SO ORDERED.



                                               _________________________________
                                               Paul G. Gardephe
                                               United States District Judge
